                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA )
                                EASTERN DIVISION              \


JACK HOWARD COX, SR, Executor of the              Civil Action No. 4:16-cv-00084-D
Estate of PERCY RAY COX,
                         Plaintiff,               ORDER GRANTING JOINT MOTION TO
                                                  DISMISS CLAIMS AGAINST
          vs.                                     DEFENDANT PARKER HANNIFIN
                                                  CORPORATION
AGCO CORPORATION, et al.
                         Defendants.


         This matter is before the Court upon the joint motion of Plaintiffs, Jack Howard Cox, Sr.

Executor of the Estate of Percy Ray Cox, and Defendant, Parker Hannifin Corporation, to dismiss

with prejudice the claims Plaintiff made against Defendant Parker Hannifin Corporation in this
                     '
action. For good cause shown and pursuant to Federal Rule ofbvil Procedure 41(a)(2),

         IT IS THEREFORE, ORDERED that the Joint Motion to Dismiss Claims Against

Defendant Parker Hannifin Corporation is GRANTED, and all of Plaintiffs claims against Parker

Hannifin Corporation are hereby DISMISSED WITH PREJUDICE, each party tp bear its own

costs.

         SO ORDERED, This LO           , day of December, 2018. · ·




                                                     J     S C. DEVER III
                                                     United States District JU<;lge
